    Case 4:18-cv-00442-ALM-CMC Document 36 Filed 12/05/18 Page 1 of 1 PageID #: 467




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


     ED BUTOWSKY,                                  §
                                                   §
            Plaintiff,                             §
                                                   §
     V.                                            §          CIVIL ACTION NO.
                                                   §
     DAVID FOLKENFLIK; NPR, INC.;                  §          4:18-CV-00442-ALM
     NPR.ORG; JARL MOHN; STACEY                    §
     FOXWELL; MICHAEL ORESKES;                     §
     CHRISTOPHER TURPIN; EDITH                     §
     CHAPIN; LESLIE COOK; HUGH                     §
     DELLIOS; PALLAVI GOGOI; and                   §
     SARAH GILBERT,                                §
                                                   §
            Defendants.                            §


                       ORDER GRANTING DEFENDANTS’ MOTION TO
                 EXTEND DEADLINES TO EXCHANGE INITIAL DISCLOSURES
                   AND FILE JOINT REPORT OF ATTORNEY CONFERENCE

            On this day, the Court considered Defendants’ Unopposed Motion to Extend Deadlines to

     Exchange Initial Disclosures and File Joint Report of Attorney Conference (“Motion”).

            After due consideration, the Court finds that good cause exists to modify the deadlines in

     its Order Governing Proceedings (Dkt. 30). Accordingly, IT IS HEREBY ORDERED that

.    Defendants’ Motion is GRANTED. The parties’ deadline to exchange their initial disclosures

     and file their joint report of attorney conference is extended until January 14, 2019. The

     Scheduling Conference set for January 2, 2019 is CANCELED and reset to January 17, 2019 at

     1:30 p.m.
          SIGNED this 5th day of December, 2018.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
